                                                                    Case 1:20-cv-01384-AWI-JLT Document 14 Filed 03/01/21 Page 1 of 4


                                                           1   HAYES PAWLENKO LLP
                                                               MATTHEW HAYES (SBN 220639)
                                                           2   KYE PAWLENKO (SBN 221475)
                                                               mhayes@helpcounsel.com
                                                           3   kpawlenko@helpcounsel.com
                                                               595 E. Colorado Blvd., Suite 303
                                                           4   Pasadena, California 91101
                                                               Telephone: (626) 808-4357
                                                           5   Facsimile: (626) 921-4932
                                                           6   Attorneys for Plaintiff
                                                               PAMELA MADISON
                                                           7
                                                               AKERMAN LLP
                                                           8   SARAH KROLL-ROSENBAUM (SBN 272358)
                                                               sarah.kroll-rosenbaum@akerman.com
                                                           9   SAYAKA KARITANI (SBN 240122)
                                                       10      sayaka.karitani@akerman.com
                                                               NANCY SOTOMAYOR (SBN 312022)
                                                       11      nancy.sotomayor@akerman.com
                                                               601 West Fifth Street, Suite 300
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Los Angeles, CA 90071
                601 WEST FIFTH STREET SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                               Telephone: (213) 688-9500
                                                       13      Facsimile: (213) 627-6342
AKERMAN LLP




                                                       14
                                                               Attorneys for Defendant,
                                                       15      ONESTAFF MEDICAL LIMITED LIABILITY COMPANY

                                                       16
                                                                                         UNITED STATES DISTRICT COURT
                                                       17
                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                                       18
                                                       19      PAMELA MADISON, an individual on               Case No. 1:20−CV−01384−AWI−JLT
                                                       20      behalf of herself and others similarly
                                                               situated                                       STIPULATION TO STAY ACTION
                                                       21                                                     PENDING MEDIATION;
                                                       22              Plaintiff                              [PROPOSED] ORDER
                                                       23      v.
                                                                                                              (Doc. 29)
                                                       24      ONESTAFF       MEDICAL LIMITED
                                                       25      LIABILITY COMPANY; and DOES 1 to
                                                               10 inclusive,,
                                                       26
                                                                       Defendants
                                                       27
                                                       28                                                 1                    CASE NO. 1:20−CV−01384−AWI−JLT
                                                                                     STIPULATION TO STAY ACTION PENDING MEDIATION
                                                                  Case 1:20-cv-01384-AWI-JLT Document 14 Filed 03/01/21 Page 2 of 4


                                                           1
                                                           2         Plaintiff Pamela Madison ("Plaintiff") and Defendant OneStaff Medical Limited
                                                           3   Liability Company ("Defendant") (Plaintiff and Defendant are collectively referred to
                                                           4   herein as the "Parties") hereby stipulate and agree as follows:
                                                           5         WHEREAS, the Parties have agreed to attend private mediation on April 15 with
                                                           6   Judge Jan Adler;
                                                           7         WHEREAS, the Parties wish to focus their efforts to resolve this matter without
                                                           8   incurring further litigation costs and therefore request a stay of all proceedings and
                                                           9   discovery pending the outcome of mediation;
                                                       10            WHEREAS, the deadline for Plaintiff to file her Motion for Class Certification
                                                       11      is currently May 14, 2021 and is scheduled to be heard on August 23, 2021;
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12            NOW, THEREFORE, the Parties through their respective attorneys of record,
                601 WEST FIFTH STREET SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      HEREBY STIPULATE AND REQUEST as follows:
AKERMAN LLP




                                                       14            1. This case is stayed in its entirety (including discovery) until further order of
                                                       15      the Court;
                                                       16            2. All current filing and discovery deadlines are vacated; and
                                                       17            3. No later than 7 days after the conclusion of the mediation, the Parties shall file
                                                       18      a joint report advising the Court of the status of the case and, if it has not resolved,
                                                       19      proposing a case management schedule moving forward.
                                                       20            IT IS SO STIPULATED.
                                                       21      DATED: February 25, 2021               HAYES PAWLENKO LLP
                                                       22
                                                       23
                                                                                                      By: /s/ Matthew Hayes
                                                       24                                                 Matthew Hayes
                                                                                                          Kye Pawlenko
                                                       25
                                                                                                          Attorney for Plaintiff
                                                       26                                                 Pamela Madison
                                                       27
                                                       28                                                  2                       CASE NO. 1:20−CV−01384−AWI−JLT
                                                                                     STIPULATION TO STAY ACTION PENDING MEDIATION
                                                                Case 1:20-cv-01384-AWI-JLT Document 14 Filed 03/01/21 Page 3 of 4


                                                           1   DATED: February 25, 2021          AKERMAN LLP
                                                           2
                                                           3
                                                                                                 By: /s/ Sarah Kroll-Rosenbaum
                                                           4                                         Sarah Kroll-Rosenbaum
                                                           5                                         Sayaka Karitani
                                                                                                     Nancy Sotomayor
                                                           6                                         Attorney for Defendant
                                                           7                                         ONESTAFF MEDICAL LIMITED
                                                                                                     LIABILITY COMPANY
                                                           8
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28                                             3                    CASE NO. 1:20−CV−01384−AWI−JLT
                                                                                 STIPULATION TO STAY ACTION PENDING MEDIATION
                                                                  Case 1:20-cv-01384-AWI-JLT Document 14 Filed 03/01/21 Page 4 of 4


                                                           1
                                                           2                                     PROPOSED ORDER
                                                           3         Based upon the parties' Stipulation to Stay Action Pending Mediation, and good
                                                           4   cause appearing therefore, the Court ORDERS:
                                                           5         1. This case is stayed in its entirety (including discovery) until further order of
                                                           6   the Court;
                                                           7         2. All current filing and discovery deadlines are vacated; and
                                                           8         3. No later than 7 days after the conclusion of the mediation, the Parties shall
                                                           9   file a joint report advising the Court of the status of the case and, if it has not resolved,
                                                       10      proposing a case management schedule moving forward. If counsel seek more time
                                                       11      for any deadline than currently remains, they SHALL demonstrate good cause
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      for the additional time.
                601 WEST FIFTH STREET SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13
AKERMAN LLP




                                                       14      IT IS SO ORDERED.

                                                       15         Dated:    February 28, 2021                      /s/ Jennifer L. Thurston
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28                                                    4                    CASE NO. 1:20−CV−01384−AWI−JLT
                                                                                      STIPULATION TO STAY ACTION PENDING MEDIATION
